Citation Nr: 1641112	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury to the toes of both feet.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from December 1965 until December 1968.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding is associated with the Virtual VA file.

In a July 2014 rating decision, the RO granted service connection for a chronic un-united fracture of the right foot, originally claimed as residuals of a right ankle injury.  The Veteran has not expressed disagreement with the effective date or evaluation assigned in the July 2014 rating decision.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This case was previously remanded by the Board in February 2014 and July 2015.  In December 2015, the Board requested a Veterans Health Administration (VHA) opinion, and an opinion was received thereafter.  The Board requested a VHA addendum opinion in March 2016, which was subsequently received.  In July 2016, a copy of the VHA opinion and addendum was sent to the Veteran's last known address, and he was advised that he had 60 days to submit additional evidence or argument.  That notice was returned as undeliverable and there has been no response from the Veteran.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Virtual VA contains a copy of the April 2013 Board hearing transcript, and additional documents duplicative of those in VBMS.  Any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is necessary prior to adjudication of the Veteran's remaining claim on appeal.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, applies and the burden falls on him, not VA to establish aggravation.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such defects, because they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90 (July 18, 1990). 

VA distinguishes between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries."  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303(c) (2015); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  VAOPGCPREC 82-90

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).  The existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

The Veteran is seeking service connection for residuals of an injury to the toes of both feet, which he asserts is etiologically related to wearing military issued boots that were too small while his feet were still growing. 

The Veteran's service treatment records (STRs) contain a September 1965 entrance examination in which no feet abnormalities were documented.  The Veteran underwent a VA foot examination in May 2014.  The examiner diagnosed metatarsalgia, degenerative joint disease, hammer toes, and acquired pes cavus.  No opinion was provided.  In a March 2015 opinion, the VA examiner opined that the etiology of the Veteran's probable cavus deformity was multifactorial, including developmental and thus they were not related to service.  The Board determined this opinion to be inadequate because the term multifactorial was vague and did not specifically exclude the possibility that the disorder was related to the Veteran's period of service.  The Veteran underwent another VA feet examination in September 2015 and the examiner diagnosed acquired pes cavus with an unspecified multifactorial etiology and reiterated the same opinion from March 2015.  

In a February 2016 VHA report, the specialist noted diagnoses of hallux valgus, bilateral metatarsalgia, bilateral hammertoes, and bilateral pes cavus.  The specialist opined that the Veteran's hallux valgus, bilateral metatarsalgia, and hammertoes were etiologically related to his bilateral pes cavus.  With regard to pes cavus, the specialist reported that there was no mention of a cavus foot type upon induction into service, and reported that pes cavus was not diagnosed until the September 2015 VA examination.  The specialist then reported that the Veteran's pes cavus was present since birth, and was not etiologically related to the Veteran's period of active service because improperly fitting shoe gear would not cause the deformity.

As no feet abnormality was noted upon the Veteran's entrance examination, he is presumed to be sound upon entry unless the condition is congenital.  Accordingly, remand is required to determine both if the condition is acquired or congenital, and then to obtain adequate etiological opinions corresponding to those determinations.  

Lastly, all outstanding VA treatment records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to obtain the Veteran's current mailing address, to include contacting the Veteran by phone and contacting the Veteran's representative.  Document all efforts taken in the claims file.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his diagnosed bilateral pes cavus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:  

a)  Is the Veteran's pes cavus acquired or congenital.  The examiner must provide a supporting explanation for this conclusion and address the notations of acquired pes cavus and congenital pes cavus by prior examiners.

b)  If the pes cavus is congenital, is it a congenital defect or disease?  For VA purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")  

c)  If the pes cavus is a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during his service. 

d)  If the pes cavus is a congenital disease, the examiner must indicate whether it clearly and unmistakably preexisted service.  If so, the examiner must state whether the pes cavus was clearly and unmistakably not aggravated during service. 

e) If pes cavus is not congenital or is a congenital disease that does not meet the criteria in (d), the examiner must provide an opinion regarding whether it is at least as likely as not that it had its onset in, or is otherwise related to, active service.

In rendering the above opinions, the examiner must address the following:  (1) the Veteran's STRs, including the September 1965 entrance examination findings; (2) the Veteran's April 2013 Board hearing testimony where he reported that he injured his toes wearing ill-fitting military boots in-service while his feet were still growing; (3) May 2014 and September 2015 VA examinations reporting a diagnosis of acquired pes cavus; and (4) the February 2016 VHA specialist opinion reporting that pes cavus was present since birth.


4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




